Exhibit 10.25

 

Compensatory Arrangements with Non-Management Directors

 

 

 

Annual Cash Retainer

$75,000

 

Additional Annual Cash Retainer for Non-Executive Chairman of the Board

 

$150,000

 

Additional Annual Cash Retainer for Audit Committee Chair

 

$10,000

 

 

Additional Annual Cash Retainer for Other Committee Chairs

 

$7,500

 

Board and Committee Meeting Attendance Fees

 

No meeting attendance fees for up to five board and five committee meetings
attended.  $1,500 attendance fee for meetings attended over that number.  

 

Restricted Stock Units

 

Annual grant having a value of $80,000, which vest in one installment on the
first anniversary of the date of grant

 

Director Matching Contributions Program

 

Contributions by non-management directors to eligible non-profit organizations
are matched dollar-for-dollar by the Corporation, in an amount not to exceed
$10,000 per calendar year for each such director.

                

TECO Energy, Inc. also pays for or reimburses directors for their
meeting-related expenses.  

 